DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “respective contact angles Ɵ1 and Ɵ2 to pure water of the first surface and the second surface satisfy a relationship of the following Expression 1; and 
composition in the first surface of the first diamond-like carbon film satisfies all relationships of the following Expression 2 to Expression 5: 
Expression 1: Ɵ2 < Ɵ1 < 100° 
Expression 2: 0at% < x1 < 50at% 
Expression 3: 0at% < y1 < 70at% 
Expression 4: 0at% < z1 < 70at% 
Expression 5: x1+y1+z1 = 100at% 
wherein x1, y1 and z1 represent content rates of sp3 hybrid orbital species, sp2
Regarding claims 2-13, for the same reason as discussed above for parent independent claim 1, dependent claims 2-13 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following references are considered pertinent to applicant's disclosure and are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Nihei (US 2012/0098896 A1)
Sato et al. (US 10,525,709 B2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 11, 2021